DETAILED ACTION
RE: Zhang et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 12/30/2021 is acknowledged. New claims 22-28 have been added. Claims 1-18 are canceled. Claims 19-28 are pending. No claims have been amended.
3.	Claims 19-28 are under examination.

Rejections Withdrawn
4.	The rejection of claims 2-5, 8-9 and 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 19, 21 and new claims 22-26 (corresponding to previous claims 2-5 and 8, respectively) remain rejected under 35 U.S.C. 103 as being unpatentable over U .
U discloses using 100 U/ml DNase I and 100 U/ml hyaluronidase (D+H) to establish primary brain tumor cells lines from brain tumor tissues. U disclose D is from Sigma with Cat No. D4527 (Table 3). As evidenced by Exhibit A (Sigma-Aldrich, D is 2000 U/mg protein) ,100 U/ml of D equals to 50 ug/ml D. 
U does not teach that 100 U/ml H corresponds to 100 ug/ml or less of H. 
V discloses that 2000 U/mg H is commercially available from Sigma (page 18, column 1, para 2). When one uses the commercially available hyaluronidase (2000 U/mg) in the method of U, the final concentration of Hyaluronidase is 50 ug/ml (which is less than 100 ug/ml). 
50 ug/ml of H and 50 ug/ml D would not degrade or partially degrade membrane surface receptors including CD8, PD-1, PD-L1, TIM-3 and LAG-3, as evidenced by instant claim 21.

7.	The rejection of claims 19-21, new claims 22-26 (corresponding to previous claims 2-5 and 8, respectively) and 27-28 (corresponding to previous claims 9 and 11, respectively) remain rejected under 35 U.S.C. 103 as being unpatentable over U (Punjaruk et al., Srinagarind Med J, 2015; 30(2): 137-148), in view of V (Hartfuss et al., Developmental Biology, 2001, 229:15-30), further in view of W (Joannes et al., Neuro-Oncology, 2009, 11:394-402).
	The teaching of U and V have been set forth above as they apply to claims 19, 21 and 22-26.

W discloses detecting regulatory T cells and the PD-L1/PD-1 by flow cytometry in brain tumor cell suspensions (page 395, column 2).
It would have been obvious to modify the method of U to further detect immune checkpoint proteins because W teaches that immune checkpoint proteins mediate immune suppression in malignant human brain tumors and controlling immune suppressive mechanisms can be part of active immunotherapy for treatment of tumor (page 400, column 2).

8.	The rejection of claims 19-21 and new claims 22-26 (corresponding to previous claims 2-5 and 8, respectively) and 27-28 (corresponding to previous claims 9 and 11, respectively) remain rejected under 35 U.S.C. 103 as being unpatentable over U (Punjaruk et al., Srinagarind Med J, 2015; 30(2): 137-148), in view of V (Hartfuss et al., Developmental Biology, 2001, 229:15-30) and W (Joannes et al., Neuro-Oncology, 2009, 11:394-402), further in view of X (Pardoll, Nature Reviews, 2012, 12: 252-264).
	The teaching of U, V and W have been set forth above as they apply to claims 19-21 and 22-28.
U, V, W do not teach detecting LAG-3.
X teaches that LAG-3 is highly expressed on Treg cells, and is important for amplifying the immunosupressive activity of Treg cells (page 261, column 1). X discloses that PD1 and LAG3 are commonly co-expressed on anergic or exhausted T 
It would have been obvious to modify the method of U to further detect LAG-3 in view of X. 

9.	Argument  I:  References U and V do not expressly or inherently disclose the limitation "does not degrade or partially degrade membrane surface receptor." 
The response states that references U and V do not even evaluate membrane surface receptors or otherwise address membrane surface receptors at all. In fact, the word "receptor" is not even mentioned once in References U and V. The Office Action appears to allege that "does not degrade or partially degrade membrane surface receptor" is inherent to References U and V because References U and V allegedly use hyaluronidase I and DNAse I with the claimed concentrations, and thus the method would not degrade or partially degrade membrane surface receptors (see #2 in the expanded discussion/commentary of the Office Action). However, inherency cannot properly be used as a basis for rejection here because at least one of the structural components of the instant invention giving rise to the observed (and claimed) lack of receptor degradation is the lack of collagenase in the tumor dissociation reagent. See, for example, page 13, lines 8-11 of the instant specification. In contrast, four of the seven enzyme cocktails evaluated by Reference U include collagenase (see abstract). Importantly, Reference U expressly teaches that "all of the 7 enzyme cocktail conditions provided similarly effective cell dissociation" and that "all conditions displayed a high percentage of live cells after dissociation" (see abstract). In terms of differentiating may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)." See MPEP 2112 IV. Here there is only a possibility that "does not degrade or partially degrade membrane surface receptor" may occur or be present in Reference U because only one of four enzyme cocktails 

10.	Response to Argument I
Applicant’s arguments have been carefully considered but are not persuasive. Although U teaches disassociating brain tumor tissues with different enzyme cocktails, U specifically teaches disassociating brain tumor tissues with H and D without other enzyme cocktails are not persuasive as examiner only relied on the teachings of the H and D cocktail without collagenase, and indicated that it is an inherent property of 50 ug/ml of H and 50 ug/ml D without collagenase.

11.	Argument II: Applicant's unexpected results rebut any finding of prima facie obviousness over References U and V. 
The response states that applicant unexpectedly found that when using tumor dissociation agents not containing collagenase, the method "does not degrade or partially degrade membrane surface receptor," in contrast to when the method was 

12.	Response to Argument II
Applicant’s arguments have been carefully considered but are not persuasive. Although U teaches disassociating brain tumor tissue with different enzyme cocktails, U specifically teaches disassociating brain tumor tissue with 100 U/ml H and 100 U/ml D without collagenase. Applicant has not shown that the instant claims provide unexpected results over the H and D cocktail (without collagenase) as taught by U.

 III: References W and X do not remedy the deficiencies of References U and V. 
The response states that reference W is only used to allegedly teach that that immune checkpoint proteins mediate immune suppression in malignant human brain tumors and controlling immune suppressive mechanisms can be part of active immunotherapy for treatment of tumors. Reference X is only used to allegedly teach that PD 1 and LAG3 are commonly co-expressed on anergic or exhausted T cells, and dual blockade of LAG3 and PD 1 synergistically reversed anergy among tumor- specific COB+ T cells. None of these references expressly or inherently discloses the limitation "does not degrade or partially degrade membrane surface receptor." 

14.	Response to Argument II
Applicant’s arguments have been carefully considered but are not persuasive for the reasons discussed in paragraphs 10 and 12 above.

Conclusion
15.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HONG SANG/
Primary Examiner, Art Unit 1643